Citation Nr: 0402187	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD effective from October 21, 1999, and 
assigned a 30 percent disability rating.  This case also 
comes before the Board on appeal from a July 2002 rating 
decision, which denied the appellant's claim of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.

The issues of entitlement to an initial disability rating in 
excess of 30 percent for PTSD and entitlement to a total 
rating for compensation purposes based on individual 
unemployability will be addressed in the Remand portion of 
this document.


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
PTSD was received on June 1, 1992.

2.  Prior to June 1, 1992, the appellant incurred PTSD as a 
result of his service in Vietnam.


CONCLUSION OF LAW

The appellant is entitled to an effective date of June 1, 
1992, for the grant of service connection for PTSD.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.4(b)(1), 3.400(b)(2)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During a VA hospitalization from March 1980 to May 1980, the 
appellant was seen for a psychological consultation.  The 
appellant was diagnosed with bipolar disorder.  It was noted 
that the appellant felt that his psychological problems were 
influenced by his Vietnam experience.  The appellant was 
referred to the Vietnam Veterans treatment program was begun 
in the Vietnam Veterans group.  Diagnoses on discharge 
included delayed stress syndrome.

During a May 1992 VA hospitalization, the appellant was seen 
for a psychiatric consultation on May 26, 1992.  The 
appellant's psychiatric history included numerous psychiatric 
hospitalizations over the previous 20 years for diagnoses 
including PTSD.  The examiner noted that the appellant's 
symptoms included flashbacks and nightmares as a result of 
his experiences in Vietnam.  The assessment was "patient 
with features of major depression and possibly [PTSD]."  The 
discharge summary noted additionally that the appellant had 
been seen on May 6, 1992, when he was felt to have been 
suffering from PTSD.  Diagnoses on discharge included PTSD.

The appellant's claim of entitlement to service connection 
for PTSD was received on June 1, 1992

At an October 1992 VA PTSD examination the appellant was 
diagnosed with PTSD.  The examiner related the appellant's 
PTSD to his military service in Vietnam.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).  More specifically, for a claim for 
service connection, the effective date of an award will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2003).

As set forth above, the RO has assigned an effective date of 
October 21, 1999, for the award of service connection for 
PTSD.  This date corresponds to the date of a VA examination 
diagnosing the appellant with PTSD based upon corroborated 
stressors.  See 38 C.F.R. § 3.304(f) (2003) (Service 
connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.).  In 
his March 1, 2001 Notice of Disagreement, the appellant 
asserts that the award for service connection should have 
been effective from June 1, 1992-the date upon which his 
claim of service connection for PTSD was filed.

The appellant separated from service in August 1968.  The 
appellant does not allege nor does a review of the record 
reveal that he submitted a claim of entitlement to service 
connection for PTSD prior to June 1, 1992.  See 38 C.F.R. 
§ 3.1(p) (2003) (A "claim" is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."); see also 38 C.F.R. § 3.155(a)(2003) (An informal 
claim is "[a]ny communication or action indicating an intent 
to apply for one or more benefits."); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992) (VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims-formal and informal-for benefits and 
is required to identify and act on informal claims for 
benefits.).  Thus, the effective date for the grant of 
service connection for PTSD cannot be earlier than June 1, 
1992-the date upon which he filed his claim.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2003); see also Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) ("[T]he effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.").

As indicated above, the effective date for the award of 
service connection will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (emphasis added).  It is unclear in this 
case when entitlement arose.  The appellant was diagnosed 
with delayed stress syndrome in 1980.  In May 1992 a 
diagnosis of PTSD was noted on discharge from a VA 
hospitalization; however, a psychiatric consultation only 
notes "features of major depression and possibly [PTSD]."  
The appellant was formally diagnosed with PTSD in October 
1992.  That formal diagnosis was based on symptoms that had 
been present for several years prior.  Medical records from 
1980 to May 1992, if any exist, do not appear to have been 
submitted by the appellant or obtained by VA.  The "facts 
found," see 38 U.S.C.A. § 5110(a), indicate that the 
symptoms were present before the pending June 1, 1992 claim 
at issue in this case.  See McGrath v. Gober, 14 Vet. App. 
28, 35 (2000) (with a pending original claim for benefits, 
the date the evidence was submitted or received is 
irrelevant, even if evidence regards symptoms present for 
many years); see also 38 C.F.R. § 3.4(b)(1) ("Basic 
entitlement [to disability compensation] exists if the 
veteran is disabled as a result of a personal injury or 
disease . . . while in active service if the injury or 
disease was incurred . . . in the line of duty.").  
Resolving any reasonable doubt in the appellant's favor in 
accordance with 38 U.S.C.A. § 5107, the Board concludes that 
an effective date of June 1, 1992, is warranted for the grant 
of service connection for PTSD.


ORDER

An effective date of June 1, 1992, is awarded for the grant 
of service connection for PTSD.


REMAND

The issues of entitlement to an initial disability rating in 
excess of 30 percent for PTSD and entitlement to a total 
rating for compensation purposes based on individual 
unemployability are not yet ready for appellate review.

The appellant last underwent a VA examination for his PTSD in 
October 1999.  Further, that examination did not include an 
opinion regarding whether the appellant was unemployable due 
to his PTSD and did not differentiate the symptoms of his 
PTSD from those of his other psychiatric diagnoses.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In a July 2001 statement, the appellant's representative 
indicates that the appellant has been receiving disability 
benefits from the Social Security Administration (SSA).  A 
separate document indicates that the appellant filed his 
claim for these benefits in May 1992.  The records considered 
by SSA in awarding those benefits, including a copy of the 
decision itself, should be obtained.  See 38 U.S.C.A. § 5103A 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well).

Finally, the appellant's service-connected PTSD is evaluated 
under Diagnostic Code 9411.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52,695-52,702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (2003).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, VA must evaluate the appellant's claim for a 
higher rating from November 7, 1996, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to November 7, 1996, VA 
cannot apply the revised regulations.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103), and 
any other applicable legal precedent or 
statutory requirements are fully complied 
with and satisfied, including informing 
the appellant of the period of time which 
she has to submit additional evidence.  
Particular attention should be paid to 
the requirements as set forth in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  But see VAOPGCPREC 8-2003 
(O.G.C. Prec. 8-2003) (Dec. 22, 2003) 
(addressing the question of whether a 
VCAA duty to notify notice is required 
for "downstream" issues on which a 
Notice of Disagreement (NOD) has been 
filed (such as the rating or effective 
date assigned following a grant of 
service connection)).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for PTSD since 
June 1, 1992.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's October 1992 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The appellant should be afforded a VA 
review examination for PTSD, by an 
examiner other than the physician who 
conducted the VA examination in June 
1997, to assess the severity of the 
appellant's service-connected PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  The examiner 
is requested, if possible, to distinguish 
the symptoms of the appellant's PTSD from 
the symptoms of any other psychiatric 
disorder that is diagnosed.  Also, the 
examiner is requested to opine whether 
the appellant is unable to secure or 
follow a substantially gainful occupation 
(i.e., whether the appellant is incapable 
of performing the physical and mental 
acts required by employment) due solely 
to his service-connected PTSD.  A 
complete rationale should be provided for 
any opinion expressed.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  With regard to the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for PTSD, 
the RO should readjudicate the claim, 
with consideration of the potential for 
"staged" ratings, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999).  The 
SSOC should set forth all pertinent laws 
and regulations, including the old and 
the amended rating criteria for PTSD, see 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see 
also Karnas v. Derwinski, 1 Vet. App. 308 
(1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
and should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



